                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

Aaron Wolber                                      §
                                                  §
V.                                                §                   1:19-cv-602-AWA
                                                  §
Round Rock Independent School District            §

                                              ORDER

       Before the Court is Defendant’s Rule 12(b)(6) Motion to Dismiss (Dkt. No. 5), as well as the

response and reply. Having considered the motion, the Court concludes that Plaintiff has failed to

state a claim and the Court will therefore grant the motion.

                                          I. Background

       Pursuant to a one year term contract, Plaintiff Aaron Wolber1 was a teacher employed by the

Round Rock Independent School District for the 2017-2018 school year. Toward the end of the

school year, RRISD informed Wolber that it was investigating complaints regarding his “teaching

methods and execution of school policy.” On April 9, 2018, RRISD placed Wolber on paid

administrative leave for the remainder of the school year. Then, on May 4, 2018, RRISD notified

Wolber that the school board had voted to propose that his contract not be renewed for the coming

school year, pursuant to § 21.206 of the Texas Education Code. Wolber informed the District that

he opposed the nonrenewal and requested a hearing. A hearing was held over two separate days.

At the hearing, the District called seven witnesses and Wolber called twelve. A number of

documents were admitted without objection by either party. At the conclusion of the hearing, the



       1
         This suit was originally filed anonymously, and the plaintiff was therefore identified as
“John Doe.” After an order by the Court directing the plaintiff to provide an explanation for the need
to proceed anonymously, the plaintiff chose to not respond and allow the case to proceed under his
actual name. The Clerk is therefore ORDERED to amend the style of the case as set out above.
Board affirmed the nonrenewal of Wolber’s contract. Wolber appealed to the Texas Commissioner

of Education, but the appeal was rejected because Wolber failed to file a timely brief.

        In this case, Wolber sues RRISD, raising a host of claims: (1) a claim under Title VI of the

Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991; (2) a claim under the Fair

Labor Standards Act; (3) claims under § 1983 alleging Fourteenth Amendment due process and

equal protection violations, and a First Amendment freedom of expression violation; and (4) claims

under the Texas Constitution, alleging due course, equal rights and free speech violations. RRISD

moves to dismiss all of the claims.

                                            II. Standard

        Rule 12(b)(6) allows for dismissal of an action “for failure to state a claim upon which relief

can be granted.” While a complaint attacked by a Rule 12(b)(6) motion does not need detailed

factual allegations in order to avoid dismissal, the plaintiff’s factual allegations “must be enough to

raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). A plaintiff’s obligation “requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Id. The Supreme Court has explained

that a complaint must contain sufficient factual matter “to state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. In evaluating a

motion to dismiss, the Court must construe the complaint liberally and accept all of the plaintiff’s

factual allegations in the complaint as true. See In re Katrina Canal Breaches Litigation, 495 F.3d

191, 205 (5th Cir. 2009).


                                                   2
                                            III. Analysis

        In its motion to dismiss, RRISD argues that Wolber cannot state a claim under Title VI, as

he fails to allege that he is a member of any class protected by the Civil Rights Act. In his response,

Wolber states that he will abandon that claim, and the Court therefore need not address it further.

The District next argues Wolber’s FLSA claim should be dismissed because Wolber fails to allege

any of the bases for such a claim—he does not allege RRISD failed to pay him minimum wage or

overtime, nor does he claim to be a minor for whom his employer is required to keep certain records.

In his response, Wolber clarifies that he is making a claim under the equal pay provisions of the

FLSA, and RRISD replies that the claim suffers from several fatal flaws. Next, RRISD contends that

all of the § 1983 claims should be dismissed for a variety of missing elements. Lastly, the District

argues that the claims under the Texas constitution fail for many of the same reasons as the federal

claims fail.

A.      FLSA Equal Pay Claim

        As noted, in his response to the motion to dismiss, Wolber claims that his Complaint raises

a claim under the Equal Pay Act of the FLSA. Leaving aside the rather glaring problem that the

Complaint says nothing about the Equal Pay Act, this claim still fails. The Equal Pay Act protects

workers against discrimination on the basis of sex with regard to their pay. 29 U.S.C. § 206(d)(1).

As RRISD points out, the Complaint is completely devoid of any factual allegations to support the

assertion that Wolber was paid differently than his female counterparts. But that is not the least of

this claim’s failings. Wolber has also failed to allege—indeed, as a matter of law he cannot allege

—the most fundamental aspect of this claim: that he was an employee of RRISD for the 2018-19

school year.


                                                  3
        As Wolber explains in his response, his Equal Pay Act claim is based on a fundamental

assumption:

        Because the Nonrenewal of [Wolber’s] Term Contract did not occur before the
        beginning of the 2018-2019 school year, [the] Term Contract was in a continuing
        status for the 2018-2019 school year. As a result, Defendant RRISD had an
        obligation to pay [Wolber], yet did not, in violation of the equal pay act provision of
        the FLSA.

Dkt. No. 14 at 5. In other words, Wolber’s claim is not that he was paid disproportionately to other

employees, but rather that he was not paid at all, despite allegedly being under contract for 2018-19.

This assertion, however, fails as a matter of law.

        Under Texas law, if a school district gives a teacher notice of its intent not to renew the

teacher’s contract for the coming year, the teacher has a right to have a hearing on that issue within

15 days of the teacher’s request. TEX. EDUC. CODE §21.207(a). There is no dispute that RRISD gave

Wolber the required statutory notice of nonrenewal, that Wolber requested a hearing, and that a

hearing was held. Wolber further concedes that he agreed in writing to waive his right to have the

hearing within 15 days of his request, and expressly agreed to the specific dates on which the hearing

took place. Wolber’s argument is that, notwithstanding these facts, because RRISD failed to

complete the hearing and affirm its decision not to renew his contract before the beginning of the

2018-19 school year, his contract from the prior year automatically rolled over and went into effect

for the new school year. This, however, very plainly misreads Texas education law.

        Under Texas law, there is only one statutory provision that declares that a contract

automatically rolls over into the next year: TEX. EDUC. CODE § 21.206(b). That provision requires

a school district to give a teacher notice that it intends not to renew the teacher’s contract “[n]ot later

than the 10th day before the last day of instruction in a school year.” Id. at 21.206(a). If a district


                                                    4
fails to meet this deadline, then the contract automatically renews for the coming year. Id. at

§ 21.206(b). The provisions addressing when a hearing is to occur only state that the hearing must

take place within 15 days of the date on which the teacher requests the hearing. Id. at § 21.207(a).

A district’s failure to meet this deadline does not have any particular consequence under the statute,

and certainly nothing in the statute states that it causes the contract to automatically renew. Further,

the statute creates an express exception to the 15-day deadline where “the parties agree in writing

to a different date.” Id. As noted, Wolber agreed to the extension of the hearing. And nothing in

the statute supports Wolber’s argument that if the hearing and decision, even if extended by

agreement, do not occur before the next school year begins, the contract from the prior year

automatically renews for the next year. Rather, he has created this argument out of whole cloth.

Basic rules of statutory construction demonstrate the argument’s fallacy. Given that the legislature

specifically provided for the automatic renewal of a contract when a school district fails to give a

teacher timely notice of nonrenewal, it is plain that it knew how to include such a consequence to

remedy a failure of a school district to meet a time deadline. The fact that in the very next section

the legislature imposed a deadline for a hearing and did not include such a remedy means that it did

so intentionally, and it would be inconsistent with the statute to argue otherwise. “In statutory

construction, all words and phrases of an entire act must be considered together, and ‘one provision

will not be given a meaning out of harmony or inconsistent with other provisions, although it might

be susceptible of such construction if standing alone.’” Borden Inc. v. Sharp, 888 S.W.2d 614, 620

(Tex. App. – Austin 1994) (quoting Black v. American Bankers Ins. Co., 478 S.W.2d 434, 437

(Tex.1972)).




                                                   5
        In sum, Wolber’s claim that he was under contract with RRISD to teach in the 2018-19

school year is legally flawed. As a result, his claim under the Equal Pay Act, even if it were

supported by sufficient factual allegations (which it is not), fails to state a claim.

B.      1983 Claims

        Wolber makes three separate federal constitutional claims, all brought under § 1983: (1) a

claim that RRISD violated both his substantive and procedural due process rights in violation of the

Fourteenth Amendment; (2) a claim that RRISD violated his right to equal protection in violation

of the Fourteenth Amendment; and (3) a claim that RRISD violated his free speech rights in

violation of the First Amendment.

        1.      Due Process

        As noted, Wolber raises both substantive and procedural due process clams (though his

pleadings do a poor job of articulating those claims separately). In general, Wolber complains about

a number of alleged deficiencies in both the investigation leading to his non-renewal, and the non-

renewal proceedings themselves. But because the due process claim suffers from a fundamental

failing, the Court need not review these alleged deficiencies.

        To state a claim under the Due Process Clause, a plaintiff must first establish that he has a

protected property right entitling him to due process protections. Here, that means Wolber must

demonstrate that he had a clearly established property right in his continued employment with

RRISD. Lewis v. Univ. of Tex. Med. Branch at Galveston, 665 F.3d 625, 630 (5th Cir. 2011).

Whether Wolber possessed such a property right is a state law question. Wells v. Hico Indep. Sch.

Dist., 736 F.2d 243, 252 (5th Cir. 1984). As already noted, Wolber had a one year contract with

RRISD for the 2017-18 school year. The contract expressly stated that “[n]o right of tenure or any


                                                   6
other contractual obligation, other expectancy of continued employment, or claim of entitlement is

created beyond the contract term.” Dkt. No. 5-1 at 5, ¶ 15.2 The Fifth Circuit has held in a number

of cases that a teacher’s protected property right is limited to the term of their contract, and does not

extend beyond it. See, e.g., Markwell v. Culwell, 515 F.2d 1258, 1259 (5th Cir. 1975). Texas case

law—which governs the issue—was so settled that the legislature codified it in the Education Code,

which now states that “a teacher does not have a property interest in a contract beyond its term.”

TEX. EDUC. CODE § 21.204(e). This is fatal to Wolber’s due process claim. Because he had no

property right in employment with RRISD past the end of the 2017-18 school year, he cannot state

a due process claim.3

        2.      Equal Protection

        Wolber’s equal protection claim is based on the factual allegation that RRISD chose not to

renew his contract for 2018-19 because of his gender. RRISD seeks dismissal of this claim based

on Wolber’s failure to plead sufficient facts to demonstrate that the District may be held liable under

the Monell doctrine. As the Fifth Circuit has explained, “[u]nder the decisions of the Supreme

Court and this court, municipal liability under section 1983 requires proof of three elements: a

policymaker; an official policy; and a violation of constitutional rights whose ‘moving force’ is the



        2
          Wolber did not attach a copy of his 2017-18 contract with RRISD to his complaint, and
thus RRISD submitted it with its motion to dismiss. See Dkt. No. 5-1. When a contract is attached
to a motion to dismiss, referred to in the complaint, and is central to a plaintiff’s claims, a court may
consider the contract in considering the motion. In re: Katrina Canal Breaches 495 F.3d at 205.
        3
         Even if Wolber had been able to identify a protected property right in continued
employment with RRISD, his due process claims would still fail. There is little question that the
extensive, two-day hearing he was provided was more than adequate to fulfill RRISD’s obligation
to provide Wolber with process, and similarly, the facts Wolber pleads are not sufficient to show
RRISD acted “arbitrarily and capriciously,” as required to state a substantive due process claim.

                                                   7
policy or custom.” Piotrowski v. City of Houston, 237 F.3d 567, 578 (5th Cir. 2001) (citing Monell

v. Dep’t. of Social Services, 436 U.S. 658, 694 (1978)). RRISD argues that Wolber has failed to

“identify a Board policy or custom that led to a violation of his equal protection rights.” Dkt. No.

5 at 13. Wolber’s sole response is that “the action of the Board itself is sufficient, as the policy

maker of a school district is indeed the Board.” Dkt. No. 15 at 14. Wolber is incorrect, as far more

than this is required to adequately plead a § 1983 claim against a municipality.

       The failing in Wolber’s argument is that all he has identified is a decision by the Board,

whereas Monell requires that he identify a policy of the Board that caused his injury. In Piotrowski,

the court explained:

       Municipal liability for section 1983 violations results if a deprivation of
       constitutional rights was inflicted pursuant to official custom or policy. Official
       policy is ordinarily contained in duly promulgated policy statements, ordinances or
       regulations. But a policy may also be evidenced by custom, that is:

               (2) . . . a persistent, widespread practice of City officials or
               employees, which, although not authorized by officially adopted and
               promulgated policy, is so common and well-settled as to constitute a
               custom that fairly represents municipal policy . . . . Actions of officers
               or employees of a municipality do not render the municipality liable
               under section 1983 unless they execute official policy as above
               defined.

Id. at 579 (citing Webster v. City of Houston, 735 F.2d 838, 841 (5th Cir. 1984), and Bd. of Comm’rs

of Bryan County v. Brown, 520 U.S. 397, 405-07 (1997)). Wolber wholly fails to allege any Board

policy or custom of gender discrimination that resulted in it not renewing his contract. Indeed, the

few allegations he makes on this point are incredibly vague, and focus on actions of principals,

counselors and administrators, not board members. See, e.g., Dkt. No. 1 at 33-34. These are far

from sufficient facts to support holding RRISD liable under Monell.



                                                   8
        3.      Free Speech

        Wolber’s final § 1983 claim alleges that RRISD violated his First Amendment right to free

speech when it chose not to renew his contract for 2018-19. RRISD argues that this claim should

be dismissed because Wolber has failed to identify any speech by him on a matter of public concern

that allegedly led to his non-renewal. Wolber does not respond to this argument, and thereby has

abandoned this claim.4

C.      Claims under the Texas Constitution

        Finally, Wolber alleges that the same conduct that violated his federal constitutional rights

also violated his rights under the Texas constitution, specifically, his rights under Article 1, Sections

3 (equal protection), 8 (free speech) and 19 (due course). RRISD argues that these claims should

be dismissed for roughly the same reasons the federal clams should be dismissed, and notes that

Texas courts look to federal law in applying the Texas Bill of Rights. Wolber offers no substantive

response to RRISD’s arguments, stating only that “as Defendant’s arguments against [Wolber’s]

Section 1983 claims fails [sic], Defendant’s parallel arguments as to [Wolber’s] Texas Constitutional

claims also fail.” Dkt. No. 14 at 14.

        In 1995 the Texas Supreme Court held that “there is no implied private right of action for

damages arising under the free speech and free assembly sections of the Texas Constitution.” City

of Beaumont v. Boullion, 896 S.W.2d 143, 147 (Tex. 1995). This same conclusion applies equally

to the due course and equal protection clauses of the Texas Bill of Rights. Kinnison v. City of San

Antonio, 727 F. Supp. 2d 548, 558 (W.D. Tex. 2010), vacated on other grounds, 480 Fed. Appx. 271



        4
         See Johnson v. Citigroup Mort. LoanTrust Inc., 2017 WL 3337268 at *11 (W.D. Tex. Aug.
3, 2017) (citing Black v. N. Panola Sch. Dist., 461 F.3d 584 n.1 (5th Cir. 2006)).

                                                   9
(2012) (due course); and Vincent v. West Texas State Univ., 895 S.W.2d 469, 475 (Tex. App.–

Amarillo 1995, no pet.) (equal protection and free speech). Thus, the only type of private suit

permitted under the Texas constitution is a suit for equitable or injunctive relief. Recognizing this,

the sole relief Wolber seeks for his Texas constitutional claims is reinstatement to his teaching

position, and expungement from his personnel records of any reference to his non-renewal “and all

other materials reflecting negatively on [him].” Dkt. No. 1 at 41. The Court will therefore review

the claims individually.

        1.      Equal Rights

        As with his equal protection claim, Wolber’s Texas equal rights claim contends that the

RRISD chose not to renew Wolber’s contract because of his gender. As mentioned, the Texas Bill

of Rights is construed in harmony with its federal counterpart. Thus, a plaintiff alleging a violation

of the Texas equal rights clause must show that they were treated differently than similarly situated

people from a different “classification.” Govant v. Houston Cmty. College Sys., 72 S.W.3d 69,

74-75 (Tex. App.–Houston [14th Dist.] 2002, no pet.). Though Wolber makes general allegations

about male teachers being treated differently than females, there are no facts in the complaint

alleging that the Board chose not to renew his contract because of his gender. Nor does he offer a

single example of a female teacher in similar circumstances who was treated differently.

Conclusory allegations are not enough to state a plausible claim, and the little that Wolber has

alleged on this issue is insufficient.

        2.      Free Speech

        Wolber’s Texas-based free speech claim fails for the same reason as his federal claim—he

fails to allege any speech on a matter of public concern as the basis of his claim. As noted, Texas


                                                 10
courts look to federal law in interpreting the Texas free speech clause. Tex. Dep’t of Transp. v.

Barber, 111 S.W.3d 86, 106 (Tex. 2003). To have a valid free speech claim under the Texas

constitution, Wolber must show that he spoke on a matter of public concern. Compton v. Port Arthur

Ind. Sch. Dist., 2017 WL 3081092 at *4 (Tex. App. – Beaumont, July 20, 2017). As noted earlier,

the complaint makes no such allegation, and Wolber did not even respond to this point in his

briefing. His Texas free speech claim fails.

        3.      Due Course

        Wolber’s final Texas constitutional claim alleges a “due course” violation. As with its

federal counterpart, in these circumstances the Texas due course clause requires that Wolber

demonstrate he had a property right in continued employment beyond the 2017-18 school year. As

already mentioned, Texas law forecloses any such claim, stating explicitly that no teacher has a

property right in employment beyond the term of their contract. TEX. EDUC. CODE § 21.204(e).

Because he had no property right in being employed past the end of the 2017-18 school year, Wolber

has no valid due course claim against RRISD for not renewing his contract for 2018-19.

                                 IV. Dismissal v. Leave to Amend

        Generally, when a court dismisses a plaintiff’s complaint under Rule 12(b)(6) because he has

failed to allege sufficient facts, the court should give the plaintiff an opportunity to cure the defect

by amending the complaint. As the Fifth Circuit explained, “district courts often afford plaintiffs

at least one opportunity to cure pleading deficiencies before dismissing a case.” Great Plains Trust

Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002). This is not the case,

however, when the defect is a legal one. Here, most of Wolber’s claims suffer from legal

deficiencies. The only claims that do not are his federal and Texas equal protection claims.


                                                  11
Accordingly, before dismissing those claims, the Court will give Wolber the opportunity to attempt

to allege sufficient facts to support those claims.

                                           V. Conclusion

       As the Supreme Court observed 45 years ago,

       The system of public education that has evolved in this Nation relies necessarily upon
       the discretion and judgment of school administrators and school boards, and § 1983
       was not intended to be a vehicle for federal court correction of errors in the exercise
       of discretion which do not rise to the level of specific constitutional guarantees.

Wood v. Strickland, 420 U.S. 308, 326 (1975). Though Wolber may be justifiably upset over not

having his contract renewed for the 2018-19 school year, this does not mean that RRISD violated

his constitutional rights in making that decision. Accordingly, Defendant’s Rule 12(b)(6) Motion

to Dismiss (Dkt. No. 5) is GRANTED, and the following claims are DISMISSED WITH

PREJUDICE: Plaintiff’s claims under Title VI, the FLSA, the federal and Texas due process (or

“due course”) clauses, and the federal and Texas free speech clauses. Plaintiff’s federal equal

protection and Texas equal rights claims are DISMISSED WITHOUT PREJUDICE, subject to

being re-pled with sufficient particularity to state a claim. Any such amended complaint shall be

filed no later than April 17, 2020. Failure to file an amended complaint by that date will be

construed by the Court as a choice by Wolber not to attempt to state such a claim, and shall result

in the case being dismissed in its entirety.

       SIGNED this 31st day of March, 2020.



                                               _____________________________________
                                               ANDREW W. AUSTIN
                                               UNITED STATES MAGISTRATE JUDGE



                                                  12
